DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
The Amendment filed April 9th, 2021 has been entered. Claims 16-21 and 23-30 are pending. Claim 16 has been amended by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka et al, US 20120160810 [Ohtsuka] in view of Bestel, US 5387772.
Regarding claim 16, Ohtsuka discloses (figs. 1-6) a switchgear drive arrangement, comprising:
a housing (21) having a wall (24), said wall (24) having a reversibly deformable section (25);
a guide bearing (labeled in fig.4, below) having a transmission element (48) for transmitting a movement through said wall (24) of said housing (21), said transmission element (48) being guided and supported for linear displacement on said wall (24) of said housing (21) and said transmission element (48) being displaceable, in sliding contact with a bearing sleeve (labeled in fig.4, below) and being supported for linear movement by said bearing sleeve (labeled in fig.4, below).
Ohtsuka fails to disclose said bearing sleeve engaging around said reversibly deformable section; and said bearing sleeve protecting said reversibly deformable section and said transmission element against external mechanical influences.
Bestel discloses (figs. 1-2) a switchgear (10) comprising a bearing sleeve (94), said bearing sleeve (94) engaging around a reversibly deformable section (102); and said bearing sleeve (94) protecting said reversibly deformable section (102) and said transmission element (80) against external mechanical influences.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall section of Ohtsuka with the teaching of Bestel, thereby providing a wall arrangement that ensures a hermetically seal housing, while safeguarding the bellows and the operating rod from environment exposures.
			
    PNG
    media_image1.png
    472
    498
    media_image1.png
    Greyscale

		
Regarding claim 17, Ohtsuka further discloses where said transmission element (48) is guided and supported within said housing (21) for linear displacement.
Regarding claim 18, Ohtsuka further discloses where said transmission element (48) is guided and supported outside said housing (21) for linear displacement.
Regarding claim 19, Ohtsuka further discloses a phase conductor (32b) of a switchgear, and a first guide bearing (44a) disposed on said phase conductor (32b).
Regarding claim 20, Ohtsuka further discloses a fluid-tight section (combination of bearing and bellows) for closing an opening in said wall (24), and a second guide bearing (labeled in fig. 4, above) guiding said fluid-tight section.
Regarding claim 21, Ohtsuka further discloses where guide bearing said (labeled in fig. 4, above) having a said bearing sleeve (labeled in fig. 4, above) is a second guide bearing (labeled in fig. 4, above).
Regarding claim 26, Ohtsuka further discloses where said housing (21) is a pressure vessel [para.0016].
Regarding claim 27, Ohtsuka further discloses a switching point (64a, 65a) of a switchgear (61) being disposed within said housing (21).
Regarding claim 28, Ohtsuka further discloses where said switching point (64a, 65a) is at least partially supported against said housing (21).
Regarding claim 30, Ohtsuka further discloses an electrical switchgear (61), comprising:
switching contact pieces (64, 65) configured to be driven relative to one another; and
a switchgear drive arrangement (49) for driving one of said switching contact pieces (64, 65).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka and Bestel and further in view of Luehring, US 5387771.
Regarding claim 23, Ohtsuka fails to disclose a spacer disposed between said bearing sleeve and said reversibly deformable section.
Luehring discloses (fig. 1) a vacuum interrupter (10) comprising a spacer (50) disposed between a bearing sleeve (46) and a reversibly deformable section (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wall section of Ohtsuka with the teaching of the wall arrangement of Luehring, thereby providing a spacer in a sliding arrangement with the bearing sleeve, thus preventing contaminants from passing between the exterior and the interior of the housing, causing deterioration of the vacuum provided in the interior of the housing.
Regarding claim 24, Luehring further discloses where said spacer (50) is displaceable relative to said bearing sleeve (46).
Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka and Bestel and further in view of Ichikawa et al, US 8110770 [Ichikawa].
Regarding claim 25, Ohtsuka fails to explicitly disclose where said first guide bearing and said second guide bearing stabilize a linear movement of said transmission element in alignment with one another.
 Ichikawa discloses (fig. 1) a similar switchgear (10) where a first guide bearing (8) and a second guide bearing (5) stabilize a linear movement of a transmission element (12) in alignment with one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the arrangement of Ohtsuka with the teaching of the arrangement of Ichikawa, thereby providing electrical insulation between the vacuum housing and tank housing, reducing the hazard electrical shocks.
Regarding claim 29, Ohtsuka fails to disclose where said first guide bearing and said second guide bearing are electrically insulated from one another.
Regarding claim 29, Ichikawa discloses where a first guide bearing (8) and a second guide bearing (5) are electrically insulated from one another (via, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the arrangement of Ohtsuka with the teaching of the arrangement of Ichikawa, thereby providing electrical insulation between the vacuum housing and tank housing, reducing the hazard electrical shocks.
Response to Arguments
Applicant's arguments filed April 9th, 2021 were fully considered. All relevant arguments are addresses in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833